DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of dipentaerythritol in the reply filed on 11/8/2022 is acknowledged. Claims 3-5, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: page 7, line 2 , “removal of processing aid” should be “removal of the processing aid”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: page 7, line 3 , “plasticizer” should be “the plasticizer”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: page 7, line 3 , “polymer” should be “the polyvinyl alcohol polymer”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: page 7, line 4 and line 5 , “plasticized polymer” should be “the plasticized polyvinyl alcohol polymer”.  Appropriate correction is required.
Claim 2, 6-11, 13-18 objected to because of the following informalities: the preamble “A method” should be “The method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 6-11, 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “in the range of 93% to 98% or more”; does it mean 93-98% or 93% or more? For purposes of expediting prosecution, the claim is interpreted as 93% or more. 
Claim 1 recites the limitation "the processing agent" in page 7 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the reactive stabilizer".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 2017/0081442).
Claim(s) 1-2, 10, 13: Johnson discloses a method for the manufacture of a plasticized polyvinyl alcohol polymer mixture, the method comprising the steps of: introducing a polyvinyl alcohol polymer comprising at least 98 wt % polyvinyl alcohol or a blend of the polymer into a mixing reactor; wherein the mixing reactor comprises a blending chamber having a primary inlet, a primary outlet and at least two inter-engaging components extending between the primary inlet and primary outlet, the components being arranged to apply a shearing force to the polymer while the polymer is conveyed by the components from the inlet through a reaction zone to the outlet; one or more secondary inlets located downstream from the primary inlet for introducing reactants comprising a processing agent and a plasticizer to the chamber to form a reaction mixture; wherein the blending chamber comprises a plurality of heated regions arranged so that the mixture is subjected to a controlled temperature profile; a secondary outlet located between the reaction zone and primary outlet arranged to allow removal of processing agent from the chamber; reacting a reaction mixture comprising the processing agent, plasticizer and polymer in the reaction zone to form plasticized polymer; wherein when the processing agent is water the amounts of water is from 3 wt % to 18 wt %; and allowing the plasticized polymer to pass from the primary outlet (abstract). The plasticizer can be dipentaerythritol or a mixture of pentaerythritol and dipentaerythritol (examples 3-4). The degree of hydrolysis is 98% or greater [0020]. 
Claim 9: Johnson teaches the blend of PVA comprises a low viscosity polymer and a high viscosity polymer (0095, table 1). For two polymers, they have either same degree of hydrolysis or different degree of hydrolysis. It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
Claim 11: the plasticizer can be a mixture of mannitol, dipentaerythritol etc [0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2017/0081442).
Claim 6: Johnson discloses the degree of hydrolysis is 98% or greater. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 7-8: Johnson teaches highly hydrolyzed (greater than 98%) polyvinyl acetate decomposes before its melting point of about 250°C is reached. This makes melt processing difficult and for this reason the highly hydrolyzed polymer is generally processed as an aqueous solution. Partially hydrolyzed polyvinyl acetate is readily melt processed. For example, 80% hydrolyzed polyvinyl acetate can be more readily extruded or converted into film by blow moulding than highly hydrolyzed polyvinyl alcohol. In general manufacture of plasticized polyvinyl alcohols with a high degree of hydrolysis is not easy to achieve [0003-0004]. 
Johnson does not explicitly teach a polyvinyl alcohol with a degree of hydrolysis of lower than 98%.
However, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the method of Johnson, which is suitable for processing plasticized polyvinyl alcohols with a high degree of hydrolysis, can be used to process plasticized polyvinyl alcohols with a relatively lower degree of hydrolysis because processing a plasticized PVA with lower degree of hydrolysis is easier than processing a plasticized PVA with higher degree of hydrolysis. 
Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2017/0081442) in view of Lee (WO99/54400).
Johnson discloses the limitation of claim 1 and claim 11, as discussed above. Johnson further teaches the amount of PVA is 87-92 wt% [0090].
Johnson does not teach a reactive stabilizer like claimed.
However, Lee discloses a processing aid, such as calcium stearate or stearic acid, can keep polyvinyl alcohol from yellowing, the amount of the processing aid is 1-10wt% based on 100% by weight of the PVA (pages 9, 12), which is about 0.87-9.2 wt% for Johnson’s composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include processing aid like claimed to keep PVA from yellowing. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763